On rehearing.

Per Curiam.
The defendant upon this motion complains because all of the questions argued in the case were not disposed of in the opinion, and to some extent it may be said that this complaint is justified. We are again urged to hold that under the rule laid down in Cousins v. Flertzheim, 182 *313Wis. 275, 196 N. W. 250, the plaintiff is estopped to question the validity of the transaction by which the defendant Thojnpson transferred his stock to Hovden. Were there no other question involved than the legal effect of that transaction the argument would have weight, as was pointed out in the original opinion.
Sec. 221.43, referred to but not quoted, provides:
“No transfer of stock shall be valid while the bank is under notice to make good the impairment of its capital, as provided in section 220.07, nor until such impairment shall have been made good.”
The court was of the view that having held that the impairment of the capital .had not been made good, no valid transfer of the stock could be made however complete the transaction; that as.to the statute, no stockholder could rely as against creditors upon statements made by the officers of the bank to the effect that such impairment had been made good. The statute would be of little value if it might be in effect set aside or held inapplicable because of statements made by corrupt and designing officers.
Motion for rehearing denied, without costs.